Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed January 5, 2021, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 14-16 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the new limitations of claims 13-16. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The disclosure is objected to because of the following informalities: The specification states “when the high flow valve 65 is in the first stop position 65b…In the case of the first stop position 65b, fluid communication between the input port 83 of the high flow valve 65 and the output port 82 of the high flow valve 65 is allowed” (paragraph 89, amended on 1/5/2021); which is wrong. Fig 1 shows all ports disconnected from each other; and therefore this communication is blocked, not allowed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
second control valve is configured, at the supply position, to discharge the first operation fluid and the second operation fluid from the discharge port, through the connecting portion and the pressure increasing portion” is wrong. The discharge port is part of the first valve (claim 13 line 6), not the second valve, and therefore is not controlled by the second valve. Neither the first valve nor the second valve has a discharge port the discharges the first and second operation fluids through it when in the supply position (the bolded portion). Note that in the stop position, the second valve only the second operation fluid and second supply fluid tube (at port 83) is connected to the actuator (at port 84).
In claim 14 line 2-7 “the second control valve…at the first stop position, to discharge the first operation fluid from the discharge port, through the connecting portion and the pressure increasing portion” is wrong. The second control valve (65) does not control the first operation fluid (the first valve does), and the discharge port is not claimed as being part of the second control valve (it’s part of the first valve). In the first stop position, the second valve either doesn’t connect any of the ports to each other (fig 1) or connects the second operation fluid and second supply fluid tube (at port 85) to  a port (86) and the third discharge tube (114; fig 2).
In claim 14 line 2-10 “the second control valve…at the second stop position, to discharge the first operation fluid from the discharge port, through the connecting portion, the second discharge fluid tube and the third discharge fluid tube” is wrong. The second control valve (65) does not control the first operation fluid (the first valve does), and the discharge port is not claimed as being part of the second control valve (it’s part of the first valve). In the second stop position, the second valve either connects the second operation fluid and second supply fluid tube (at port 85) to the port (82) and the third discharge tube (114) and to the second discharge tube (112a at 81; fig 1) or connects the second operation fluid and second supply fluid tube (at port 85) to the port (86) and the third discharge tube (114) and connects the third discharge tube (at 82) to the second discharge tube (112a at 81; fig 2). 


In claim 15 line 2 “a third hydraulic pump to output first operation fluid” is confusing, as the first pump outputs the first operation fluid (claim 13 line 2).
In claim 16 line 2 “the control device” has no antecedent basis.
In claim 16 line 2 “a first switch and a second switch” is confusing, since they appear to be switching valves (note that claim 15 claims a control device and a switching valve, which is assumed to be one of the first and second “switches”).

	Conclusion
Claims 13 and 17-20 are allowed.
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745